Citation Nr: 0946861	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, and if so, whether entitlement to 
service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, and if so, whether entitlement to 
service connection is warranted.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to July 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased rating for left 
ankle fracture residuals is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for right knee and left 
knee disabilities were denied by the RO in July 1996 and not 
appealed; the July 1996 rating action was the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.  

2.  The evidence received since the July 1996 rating decision 
is new and raises a reasonable possibility of substantiating 
the underlying claims for service connection for right knee 
and left knee disabilities, and therefore is material 
evidence.  

3.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's service-
connected left ankle fracture residuals aggravate his right 
knee.

4.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's service-
connected left ankle fracture residuals aggravate his left 
knee.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for right knee 
and left knee disabilities, and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  The Veteran's right knee strain is aggravated by his 
service-connected left ankle fracture residuals.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310, 4.3 (2009).

3.  The Veteran's degenerative arthritis of the left knee is 
aggravated by his service-connected left ankle fracture 
residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310, 4.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  
This law redefines the obligations of VA with respect to the 
duty to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In view of the complete grant of 
the benefits requested in this case, there is no need for 
additional development or notice.  



Pertinent Law and Regulations for New and Material Evidence

The RO originally denied the Veteran's claims for service 
connection for right knee and left knee disabilities in July 
1996 on the basis that there was no medical evidence to show 
he presently had symptoms or manifestations of chronic knee 
disabilities.  The July 1996 rating action was the last final 
denial as to those issues on any basis before the present 
attempt to reopen the claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  In 2005, the 
Veteran filed an informal claim, seeking to reopen the 
matter.  

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since, the Veteran's most recent request to reopen 
his claim was filed in 2005, the amended regulatory 
provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined 
below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis, which means, in this case, since the rating 
decision in July 1996.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Since the July 1996 RO decision, new and material evidence 
has been submitted.  Of record is a September 2005 VA 
examination report which notes evidence of degenerative 
arthritis of the left knee and right knee strain, both of 
which were considered secondary to the Veteran's service-
connected left ankle disability.  As such, the evidence is 
new, in the sense that it was not of record when the RO 
denied the claims and it is material, particularly, in view 
of the less stringent standard for materiality set forth in 
Hodge.  That is, it is material because it addresses the 
fundamental requirements for service connection - namely, 
evidence of current knee disabilities, overcoming one of the 
primary reasons the RO previously denied the claims.  

New and material evidence having been received, the claims of 
entitlement to service connection for right knee and left 
knee disabilities are reopened.


Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310.  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2009)).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




Factual Background and Analysis

Service connection for left ankle fracture residuals, rated 
as 20 percent disabling, has been in effect, since July 1985.  
The Veteran contends that he has developed right knee and 
left knee disabilities secondary to this service-connected 
disability.  He does not otherwise contend that the knee 
disabilities began in service, or are directly related to his 
active service, nor is this shown by the record to be the 
case, thus limiting his argument to principles of secondary 
service connection.  Accordingly, the Board will analyze the 
claims on that basis.  

Relevant evidence includes a September 2005 VA examination 
report.  The Veteran reported that both knees were painful 
and that he was told by his orthopedic doctors that this was 
secondary to his left ankle injury.  On examination the 
Veteran's gait was antalgic with a limp on the right.  There 
was swelling of the right knee and tenderness in the joint 
line.  Examination of the left knee was negative for any 
swelling and range of motion was 0 to 135 degrees, without 
pain.  X-rays of both knees showed an anterior superior left 
patella spur, but were otherwise normal.  The clinical 
assessment was right knee strain and degenerative arthritis 
of the left knee, both at least as likely as not secondary to 
favoring the left ankle.  

In December 2005, a second VA examiner was asked to review 
the claims file and determine whether the evidence of record 
led to the conclusion that the Veteran's right and left knee 
disabilities were secondary to his service-connected left 
ankle.  The examiner reviewed the claims file in its 
entirety, took a detailed history of the Veteran's in-service 
left ankle injury in 1985 as well post-service symptoms and 
complaints.  The examiner specifically noted that according 
to the medical records, the Veteran first developed right 
knee pain in 1988, three years after the initial left ankle 
injury.  The first documentation of left knee pain is in 
2002.  

The examiner explained that if the Veteran's rather marked 
limp in the left ankle were to cause knee pain, it would be 
reasonable to expect the ipsilateral or left knee to be 
affected first and then later on the opposite knee.  That was 
not the case here.  Therefore it was difficult for the 
examiner to believe that the Veteran's right knee pain, which 
developed three years following the left ankle injury, was a 
direct result of the ankle fracture.  Furthermore, the time 
sequence ruled against any left knee problems having been 
secondary to the left ankle.  The examiner went on to explain 
that to further muddy the waters, the Veteran's X-rays 
apparently did not show much disease in either knee or 
indicate that one knee showed any more deterioration that the 
other.  In fact, with exception of a left patellar spur, the 
bilateral knee radiological findings were unremarkable.  He 
then opined that given these inconsistencies, the Veteran's 
knee problems were probably totally unrelated to the left 
ankle fracture sustained in 1985.  

In this case, there is inconsistent evidence as to whether 
the Veteran's claimed right knee and left knee disabilities, 
and whether they may be related to service-connected left 
ankle.  In determining whether service connection is 
warranted for disease or disability, VA must settle on 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Under the circumstances of this particular case, the Board 
finds that at the very least, the evidence, with respect to 
secondary service connection, is in approximate balance, with 
no sound basis for choosing one medical opinion over the 
other.  Of record are contradictory medical opinions.  The 
September 2005 VA examiner maintains that the Veteran's left 
ankle disability is related to his right knee strain and left 
knee arthritis, whereas the December 2005 VA examiner has 
concluded otherwise.  In this regard the Board notes that the 
professional qualifications of the medical providers are 
equal.  The Board also points out that neither medical 
provider cited to medical literature to support their 
conclusion or to reject any opposing conclusion.  After 
careful review of the evidence of record, and in light of the 
conflicting medical opinions discussed above, the Board finds 
that there is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's service-
connected left ankle has permanently aggravated his right 
knee strain and left knee arthritis.  

Consequently, the benefit of the doubt is resolved in the 
Veteran's favor and the requirements for service connection 
are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for a right knee and 
left knee disabilities are reopened.

Service connection for right knee strain is granted.

Service connection for degenerative arthritis of the left 
knee is granted.


REMAND

The Veteran contends that his service-connected left ankle 
fracture residuals are more disabling than the current 20 
percent evaluation reflects.  

Review of the record reveals that the Veteran last underwent 
a VA examination in September 2005.  Given that there may 
have been a significant change in his condition and to ensure 
that the record reflects its current severity, the Board 
finds that a more contemporaneous examination is needed.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the Veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his examination in 2005.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Vazquez-Flores v. Peake, 22 
Vet App. 37 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his left ankle fracture 
residuals and to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records should be obtained.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If any 
records are unavailable, do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).

3.  The Veteran should be referred for a 
VA examination to more accurately 
determine the nature and severity of his 
service connected left ankle fracture 
residuals.  The claims folder must be 
made available to the examiner(s) in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the Veteran a detailed 
history of relevant symptoms.  All 
indicated tests and studies, including X-
rays, should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  
The examiner should describe in detail 
all symptoms reasonably attributable to 
service-connected left ankle fracture 
residuals and their current severity.  
Any disabling manifestations specifically 
attributable to the service connected 
left ankle disability must be fully 
outlined and differentiated from symptoms 
caused by any non service-connected ankle 
disorders.

a.  The examiner should note any 
malunion or nonunion of the tibia and 
fibula associated with the ankle 
disability and characterize it as 
slight, moderate or marked, or 
requiring a brace due to loose motion, 
as the case may be.  

b.  The examiner should also conduct 
range of motion testing of the left 
ankle (expressed in degrees, with 
standard ranges provided for 
comparison purposes).  He/she should 
opine whether, in view of the overall 
functional limitations, the Veteran's 
left ankle disability is comparable to 
ankylosis with (1) plantar flexion 
between 30 degrees and 40 degrees, or 
dorsiflexion between 0 degrees and 10 
degrees; or (2) plantar flexion at 
more than 40 degrees, or in 
dorsiflexion at more than 10 degrees 
or with abduction, adduction, 
inversion, or eversion deformity.  

c.  The examiner should also render 
specific findings as to whether there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the left ankle.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the 
Veteran likely experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the physician 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  

d.  The examiner should then indicate 
the effect the left ankle disability 
has, if any, on the Veteran's current 
level of occupational impairment.  
Specifically, he/she should render an 
opinion as to whether service-
connected left ankle disability causes 
marked interference with employment, 
or the need for frequent periods of 
hospitalization.  The conclusions of 
the examiner should reflect review of 
the claims folder, and the discussion 
of pertinent evidence.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remanded herein by 
evaluating all evidence obtained since 
the last SSOC was issued.  If the benefit 
sought on appeal remains denied, furnish 
the Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


